   Case 5:20-cv-00533-GW-SHK Document 15 Filed 08/28/20 Page 1 of 2 Page ID #:77


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          No. 5:20-cv-00533-GW (SHKx)                                   Date      August 28, 2020
 Title             Rutherford v. N & H Liquor




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER TO SHOW CAUSE WHY COURT SHOULD
                                                    NOT VACATE ENTRY OF DEFAULT

        An application for default judgment and to affix fees is set to be heard in this matter on
Thursday, September 3. In reviewing the materials, it appears that plaintiff James Rutherford
(“Plaintiff”) secured the entry of default of defendant N & H Liquor, a California General Partnership
(“Defendant”), prior to the expiration of Defendant’s time in which to file an Answer or otherwise
respond to the Complaint.

        Plaintiff asserts that he served Defendant with the Summons, Complaint and other materials by
way of substitute service (as California law permits) on March 30, 2020, with a follow-up mailing of the
materials on March 31, 2020. See Docket No. 9; Docket No. 10-1, at 2:5-7; see also Cal. Code Civ.
Proc. §§ 415.20(a), 416.40; Fed. R. Civ. P. 4(e)(1), (h)(1); Weil & Brown et al., CAL. PRAC. GUIDE:
CIV. PRO. BEFORE TRIAL (The Rutter Group 2020) (“Weil & Brown”), ¶ 4:218.1. Under California
law, substitute service is not complete until the tenth day after the required follow-up mailing. See Cal.
Code Civ. Proc. § 415.20(a); Weil & Brown, ¶ 4:219. Under Federal law, Defendant would have then
had 21 days from the expiration of that ten-day period in which to respond to the Complaint. See Fed.
R. Civ. P. 12(a)(1)(A)(I); see also Phillips & Stevenson, RUTTER GROUP PRAC. GUIDE:
FEDERAL CIV. PRO. BEFORE TRIAL (The Rutter Group 2020), ¶ 6:13.1-15. Yet, Plaintiff appears
to have had the Court Clerk prematurely enter Defendant’s default on April 23, 2020. See Docket No.
11; see also, e.g., Finishmaster, Inc. v. Blue Lake Motors, Inc., No. CV 17-4389 PA (SKx), 2018 WL
6061195, *4 (C.D. Cal. May 11, 2018).

       The September 3 hearing set for Plaintiff’s application for default judgment is vacated. Plaintiff
has until September 4, 2020, in which to respond to this Order to demonstrate that his procurement of
Defendant’s default was, in fact, permissible. If Plaintiff is able to successfully demonstrate as much,
the Court will re-set a hearing date for the pending application for default judgment. A failure to
                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 5:20-cv-00533-GW-SHK Document 15 Filed 08/28/20 Page 2 of 2 Page ID #:78


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       No. 5:20-cv-00533-GW (SHKx)                                Date      August 28, 2020
 Title          Rutherford v. N & H Liquor

adequately respond by September 4, 2020, will result in the Court vacating the entry of Defendant’s
default, requiring Plaintiff to serve Defendant with the Summons and Complaint anew, thereby
presenting Defendant with another opportunity to respond to the Complaint.

         It is so ordered.




                                                                                             :
                                                         Initials of Preparer   JG
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 2 of 2
